Case 1:19-cv-01666-MN-SRF Document 18 Filed 02/24/21 Page 1 of 1 PageID #: 552




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 KRISTAN HENDERSON, o/b/o B.H., a                )
 minor,                                          )
                                                 )
                        Plaintiff,               )
                                                 )
                 v.                              )   C.A. No. 19-1666 (MN) (SRF)
                                                 )
 ANDREW SAUL, Commissioner of Social             )
 Security,                                       )
                                                 )
                        Defendant.               )

                ORDER ADOPTING REPORT AND RECOMMENDATION

       At Wilmington, this 24th day of February 2021:

       WHEREAS, on February 3, 2021, Magistrate Judge Fallon issued a Report and

Recommendation (D.I. 17) in this action, which recommended that the Court deny Plaintiff’s

Motion for Summary Judgment (D.I. 12) and grant the Commissioner’s Cross-Motion for

Summary Judgment (D.I. 14); and

       WHEREAS, no party filed objections to the Report and Recommendation pursuant to

72(b)(2) of the Federal Rules of Civil Procedure in the prescribed period, and the Court finding no

clear error on the face of the record.

       THEREFORE, IT IS HEREBY ORDERED that the Report and Recommendation is

ADOPTED.        Plaintiff’s Motion for Summary Judgment (D.I. 12) is DENIED and the

Commissioner’s Cross-Motion for Summary Judgment (D.I. 14) is GRANTED. The Clerk of

Court is directed to CLOSE this case.




                                                     The Honorable Maryellen Noreika
                                                     United States District Judge
